                                                                                                         Entered on Docket
                                                                                                         May 19, 2020
                                                                                                         EDWARD J. EMMONS, CLERK
                                                                                                         U.S. BANKRUPTCY COURT
                                                                                                         NORTHERN DISTRICT OF CALIFORNIA

                                                           1   THE MLNARIK LAW GROUP, INC.
                                                               WILLIAM W. WINTERS (SBN 302818)
                                                           2   2930 Bowers Avenue           The following constitutes the order of the Court.
                                                               Santa Clara, CA 95051        Signed: May 18, 2020
                                                           3   Telephone: (408) 919-0088
                                                               Facsimile: (408) 919-0188
                                                           4
                                                               Attorneys for Debtor
                                                               Pierce Contractors, Inc.               _________________________________________________
                                                           5                                          M. Elaine Hammond
                                                                                                      U.S. Bankruptcy Judge
                                                           6

                                                           7

                                                           8                              UNITED STATES BANKRUPTCY COURT
                                                           9               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
The Mlnarik Law Group, Inc.




                                                          10                                                ) Chapter 11
                                                                                                             )
                                                          11   In re:                                        ) Case No. 20-50182 MEH
                                                                                                             )
                                                          12                                                 ) Date: 05/12/20
                                                               PIERCE CONTRACTORS, INC.                      )
                              TELEPHONE (408) 919-0088




                                                                                                             ) Time: 1:00 p.m.
                               FACSIMILE (408) 919-0188
                                 Santa Clara, CA 95051
                                  2930 Bowers Avenue




                                                          13
                                                                                                             ) Ctrm: 11
                                                          14                           Debtor.               )
                                                                                                             )
                                                          15                                                 ) HON. M. ELAINE HAMMOND

                                                          16    ORDER DENYING CREDITORS SASSAN RAISSI, JERRY KIACHIAN AND MOHSEN
                                                                            KEYASHIAN’S MOTION FOR RELIF FROM STAY
                                                          17

                                                          18            The Motion for Relief from Stay filed by SASSAN RAISSI, JERRY KIACHIAN and
                                                          19   MOHSEN KEYASIAN on March 25, 2020 (Docket No. 26) came before the Court for hearing on
                                                          20   May 12, 2020 at 1:00 p.m. For the reasons stated on the record, the motion is denied.
                                                          21

                                                          22                                            ***END OF ORDER***
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                          Case: 20-50182     Doc# 40      Filed: 05/18/20   Entered: 05/19/20 10:05:13       Page 1 of 2
                                                           1                                      COURT SERVICE LIST
                                                           2   All Parties are Registered CM/ECF Participants
                                                           3

                                                           4

                                                           5

                                                           6

                                                           7

                                                           8

                                                           9
The Mlnarik Law Group, Inc.




                                                          10

                                                          11

                                                          12
                              TELEPHONE (408) 919-0088
                               FACSIMILE (408) 919-0188
                                 Santa Clara, CA 95051
                                  2930 Bowers Avenue




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                          Case: 20-50182    Doc# 40    Filed: 05/18/20    Entered: 05/19/20 10:05:13   Page 2 of 2
